Citation Nr: 0943038	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-34 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than August 1, 1994 
for the grant of a total disability rating due to individual 
unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and L.H.


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1972 to 
August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia, which, inter alia, denied an 
effective date earlier than August 1, 1994 for the grant of 
TDIU.  In December 2006, the Veteran's claims file was 
transferred from Huntington, West Virginia to Cleveland, Ohio 
per a request from the Veteran dated the same month.  

In April 2008, the Veteran testified before the undersigned 
at a Board hearing.  A transcript has been associated with 
the file.  At the Board hearing, the Veteran's spouse 
mentioned the Veteran intended to file new claims for an 
increased rating for schizoaffective disorder and for service 
connection for tuberculosis.  A claim statement to the same 
effect was filed the day of the hearing.  These matters are 
referred to the RO.  


FINDINGS OF FACT

1. The Veteran filed an informal claim for TDIU on April 8, 
1994.  

2. The Veteran's application for correction of military 
records was received on August 1, 1994.  

3. In September 1995, the Board for Correction of Naval 
Records corrected the Veteran's DD 214 to show that his 
character of discharge was under honorable conditions.  

4. A September 2001 RO rating decision granted TDIU from 
August 1, 1994.  


CONCLUSIONS OF LAW

The criteria for assignment of an effective date earlier than 
August 1, 1994, for the award of TDIU are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhances 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  

There are some claims to which the VCAA does not apply.  For 
example, the VCAA does not apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous (CUE).  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  The VCAA also does not apply to claims based on 
statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 
231-2 (2000).  In addition, remand of claims pursuant to VCAA 
is not required when evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  
When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

In this case, the Veteran has been notified of the evidence 
necessary to successfully prosecute his claim, and has been 
given notice of the laws and regulations governing the claim.  
Prior to filing this claim, the Veteran filed for an earlier 
effective date claim for his TDIU claim in July 2001 and 
stated that the effective date should have been August 1994.  
The RO granted the claim in September 2001.  For this claim, 
the Veteran has participated in the claims process and has 
shown his basic understanding of what is required to 
substantiate his claim.  He has given testimony before the 
undersigned Veterans Law Judge.  There is nothing in the 
record to suggest that he has not understood the nature of 
his claim and the evidence necessary to substantiate it.  The 
Board is satisfied that the Veteran is not prejudiced by any 
action or inaction on the part of VA and will proceed to 
adjudicate the claim on the merits.  

All pertinent evidence has been gathered and there is no 
indication that additional pertinent evidence is outstanding.  
This case involves the application of law to certain facts, 
and those facts are already established by the evidence now 
of record and are not in dispute.  Collecting additional 
evidence would not be productive or helpful to the Veteran's 
appeal.  See, Smith 14 Vet. App. at 231-2.  No further 
development of evidence is necessary for this appeal and the 
VCAA requirements are satisfied.  Mason v. Principi, 16 Vet. 
App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994) (where the operation of law is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought).  

II. Legal Criteria 

The statute on effective dates of awards states that except 
as otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002).  Part (i) of this statute addresses changes, 
corrections or modifications of a discharge or dismissal; it 
states that when a claim is reopened and allowed on the basis 
of such alterations "the effective date of commencement of 
the benefits so awarded shall be the date on which an 
application was filed for correction of the military record 
or for the change, modification, or correction of a discharge 
or dismissal, as the case may be, or the date such disallowed 
claim was filed, whichever date is the later, but in no event 
shall such award of benefits be retroactive for more than one 
year from the date of reopening of such disallowed claim."  

The implementing regulation, 38 C.F.R. § 3.400, specifically 
provides for the correction of military records in 38 C.F.R. 
§ 3.400(g) (2009).  This section states that where 
entitlement to benefits is established because of the 
correction, change or modification of a military record by a 
Board established under 10 U.S.C. § 1552 or § 1553, or 
because of other corrective action by competent military 
naval, or air authority, the award will be effective from the 
latest of these dates: 1) date application for change, 
correction, or modification was filed with the service 
department, in either an original or a disallowed claim; 2) 
date of receipt of claim if claim was disallowed; or 3) one 
year prior to date of reopening of disallowed claim.  Id.  

III. Analysis

The Veteran separated from service in August 1973.  At the 
time of his separation, his DD 214 or Certificate or Release 
from Active Duty, read that his discharge was under other 
than honorable conditions.  The Veteran filed a claim for 
service connection for a psychiatric disability in July 1978.  
A December 1978 VA administrative decision determined that 
the Veteran was guilty of misconduct in service due to 
unauthorized absences in service which precluded payment of 
VA benefits.  

The Veteran filed other claims for service connection for a 
psychiatric disability in May 1982 and February 1991.  He 
filed several service connection claims and a statement 
stating that he was unable to work on April 8, 1994.  

On August 1, 1994 he submitted an application to the Board of 
Corrections for Naval Records.  In September 1995, the Board 
of Corrections found that the Veteran's DD 214 showed his 
character of service to be "conditions other than 
honorable" and, in the interest of justice, should be 
amended to read "under honorable conditions."  

A March 1998 RO rating granted the Veteran's claim for 
service connection for schizo-affective disorder with an 
effective date of October 5, 1995.  The Veteran's March 1998 
notice of disagreement (for the effective date of the schizo-
affective disorder) mentioned that the Veteran was "totally 
unemployable."  An April 1993 RO decision granted an 
effective date of August 1, 1994 for schizo-affective 
disorder.  An October 1998 RO ratings decision denied TDIU 
and the Veteran filed a notice of disagreement the same 
month.  

In August 2000, a Board decision and remand increased the 
Veteran's service-connected schizoaffective disorder to 
70 percent and remanded the issue of TDIU for re-adjudication 
due to the increase.  In May 2001, the RO granted the claim 
of TDIU, effective March 24, 1998.  The Veteran filed a 
notice of disagreement in July 2001 and stated that the 
effective date for TDIU should have been August 1994.  In 
September 2001, the RO granted an earlier effective date for 
TDIU of August 1, 1994.  

In January 2006, the RO sent the Veteran notice of a proposal 
to discontinue TDIU because he did not return an employment 
questionnaire.  In February 2006, the Veteran returned the 
employment questionnaire and filed his second claim for an 
effective date for TDIU earlier than August 1, 1994.  The 
Veteran stated that because of the mistake on his DD 214 he 
was not eligible for benefits when he first separated and 
that the TDIU effective date should go back to the time of 
separation.  The Veteran mentioned that there were signs of a 
mental disability while he was in service and stated that 
this problem should have been investigated by service medical 
personnel.  

In a March 2006 statement, the Veteran's wife stated that she 
believed the Veteran was coerced into signing a statement 
that barred him from VA benefits.  At an April 2008 Board 
hearing, the Veteran's pastor, L.H., asserted that service 
records show the Veteran was to be evaluated psychologically 
and he never was evaluated (Transcript, p 3).  If he had been 
evaluated at that time he would have had treatment and been 
able to receive benefits.  Id.  The Veteran's wife pointed to 
a signed statement in the Veteran's personnel records from 
August 1973 that she asserted barred him from receiving VA 
benefits until the correction (Transcript, p 13).  She stated 
he did not understand the consequences of what he was 
signing.  Id.  

In an April 2006 RO decision, an earlier effective date for 
TDIU was denied.  In his notice of disagreement received in 
May 2006, the Veteran stated that the evidence should show 
entitlement to TDIU prior to August 1, 1994 and should be 
retroactive to time of discharge.  

The Board finds that an assignment of an effective date 
earlier than August 1, 1994 is not warranted.  The Veteran 
applied to have his DD 214 corrected on August 1, 1994.  
Under 38 C.F.R. § 3.400(g), an award is effective from the 
latest of the following dates: "1) date application for 
change, correction, or modification was filed with the 
service department, in either an original or a disallowed 
claim; 2) date of receipt of claim if claim was disallowed; 
or 3) one year prior to date of reopening of disallowed 
claim."  

Applying 38 C.F.R. § 3.400(g), August 1, 1994 was the date of 
the application for correction of the Veteran's character of 
discharge, and there is no basis for awarding VA benefits for 
any date earlier.  The April 8, 1994 statement submitted with 
other claims could be construed as an informal claim.  But 
even if it was, the Veteran could not establish entitlement 
from that date.  This informal claim came a few months before 
the application for correction in August 1, 1994 and under 
38 C.F.R. § 3.400(g) the award of VA benefits can not be any 
earlier than the date of the application of correction.  

The Veteran asserts that the effective date of the claim 
should go back to his separation in August 1973.  Both the 
statute and regulation state that such an effective date is 
not possible in a situation where the service department 
amends the character of his discharge.  See 38 U.S.C.A. 
§ 5110(i) and 38 C.F.R. § 3.400(g).  As a result, the 
contentions of the Veteran regarding further medical 
treatment in service and possible coercion about having to 
sign a statement that was a bar for benefits in service are 
not pertinent to the present claim.  The Veteran has not 
alleged clear and unmistakable error (CUE) with any 
particular decision.  There is no legal basis for awarding a 
earlier effective date for TDIU under the circumstances.   


ORDER

Entitlement to an effective date earlier than August 1, 1994, 
for TDIU is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


